Citation Nr: 0941904	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
residuals of a cold injury to the right lower extremity from 
July 29, 2004 to September 6, 2006.

2. Entitlement to a rating in excess of 30 percent for 
residuals of a cold injury to the right lower extremity from 
September 6, 2006 onward.

3. Entitlement to a rating in excess of 20 percent for 
residuals of a cold injury to the left lower extremity from 
July 29, 2004 to September 6, 2006.

4. Entitlement to a rating in excess of 30 percent for 
residuals of a cold injury to the left lower extremity from 
September 6, 2006 onward.

5. Entitlement to service connection for a bilateral knee 
disability.

6. Entitlement to total disability rating due to individual 
unemployability (TDIU rating). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2004 and July 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The December 2004 
rating decision granted service connection for residuals of a 
cold injury of the bilateral lower extremities and assigned 
an initial 20 percent disability rating for each leg, 
effective July 29, 2004.  The Veteran appealed with regard to 
the initially assigned rating.  Thereafter, in a May 2007 
rating decision, a rating of 30 percent was assigned to both 
the right and left leg cold injury disabilities with an 
effective date of September 6, 2006 for the 30 percent rating 
for each leg.  However, as these ratings are still less than 
the maximum benefit available, the appeal is still pending.  
AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In April 2008, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.
The Veteran also filed a timely notice of disagreement with 
the denials of service connection for PTSD, bilateral 
varicose veins, and hypertension in the December 2004 rating 
decision.  However, in his April 2005 substantive appeal, the 
Veteran limited his appeal of this decision to the initial 
ratings for his residuals of cold injury of the bilateral 
lower extremities.  Therefore, these issues are not before 
the Board at this time.

The Board notes that the Veteran's initial rating claim was 
certified to the Board as a claim for a rating in excess of 
30 percent for residuals of cold injury of the bilateral 
lower extremities.  However, as each lower extremity is 
assigned a separate rating and the Veteran's symptomatology 
is slightly different for the left and right leg, the Board 
has split the issues as indicated on the first page of this 
decision, identifying the right and left lower extremities 
separately.  As this change in no way affects the Veteran's 
rating, the Board sees no prejudice resulting from this 
action.

The TDIU portion of the Veteran's claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. From July 29, 2004 to September 6, 2006, residuals of cold 
injury of the right lower extremity were manifested by cold 
sensitivity, color changes, thickening of the skin of the 
pre-tibial area, and edema. 

2. From July 29, 2004 to September 6, 2006, residuals of cold 
injury of the left lower extremity were manifested by cold 
sensitivity, color changes, numbness of the toes, thickening 
of the skin of the pre-tibial area, and edema. 
 
3. From September 6, 2006, residuals of cold injury of the 
right lower extremity were manifested by cold sensitivity, 
arthralgia, numbness, color changes, thickening of the skin 
of the pre-tibial area, edema, and nail fungus.

4. From September 6, 2006, residuals of cold injury of the 
left lower extremity were manifested by cold sensitivity, 
arthralgia, numbness, color changes, thickening of the skin 
of the pre-tibial area, edema, and nail fungus.

5. A bilateral knee disorder was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent, but no greater, 
for residuals of cold injury of the right lower extremity for 
the period from July 29, 2004 to September 6, 2006 have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2009).

2. The criteria for a rating in excess of 30 percent for 
residuals of cold injury of the right lower extremity for the 
period from September 6, 2006 onward have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2009).

3.The criteria for a rating of 30 percent, but no greater, 
for residuals of cold injury of the left lower extremity for 
the period from July 29, 2004 to September 6, 2006 have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2009).

4. The criteria for a rating in excess of 30 percent for 
residuals of cold injury of the left lower extremity for the 
period from September 6, 2006 onward have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7122 
(2009).

5. A bilateral knee disorder was not incurred in or 
aggravated by the Veteran's active duty military service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112.  Nevertheless, 
during the course of the appeal, 38 C.F.R. § 3.159(b) was 
revised to eliminate the requirement of requesting that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini, effective May 30, 2008).  
Thus, any defect in notice as to this element is considered 
harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in August 2004 with 
regard to his cold injury service connection claim and in 
April 2005 with regard to his bilateral knee claim.  He was 
not provided with notice specific to his initial rating 
claim, but a letter informing him of how to substantiate 
disability ratings and effective dates was sent in March 
2006. 

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices issued in August 2004 and April 
2005 informed the Veteran of the type of evidence necessary 
to establish service connection, how VA would assist him in 
developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  With regard to 
the initial rating claim, such claims are generally 
considered to be "downstream" issues from the original 
grant of benefits.  VA's General Counsel issued a precedent 
opinion holding that separate notice of VA's duty to assist 
the Veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Further, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  However, failure to provide pre-
adjudicative notice of any VCAA elements is error.  In this 
case, the error was not prejudicial to the Veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the Veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the March 2006 letter 
advised the Veteran of the evidence necessary to substantiate 
a disability rating and effective date, and this notice was 
followed by SSOCs issued in June 2007 and August 2007.  
Therefore, the Board finds that the defect with regard to the 
timing of notice as required by Dingess/Hartman was cured by 
subsequent readjudication.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the reports of October 2004, 
May 2005, and May 2007 VA examinations were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claims.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  All benefit of the doubt 
will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 
(2009).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2009).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d) (2009).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d) 
(2009).  Where a Veteran served for at least 90 days during a 
period of war or after December 31, 1946, and manifests 
certain chronic diseases, including arthritis, to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. § 3.304 (2009).  See also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Increased Rating claims

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Therefore, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected residuals of cold 
injury of the bilateral lower extremities.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the Veteran's 
service-connected disabilities.

The Veteran's service-connected disabilities of residuals of 
cold injury to the right and left lower extremities are 
currently evaluated as 30 percent disabling pursuant to 38 
C.F.R. § 4.104, Diagnostic Code 7122.  This rating was 
effective September 6, 2006.  Prior to September 6, 2006, a 
20 percent rating was assigned.  The Veteran contends that 
his symptoms are more severe than contemplated under the 
assigned ratings; specifically, he indicates that his 
symptoms have resulted in his being unable to work.  
Therefore, he argues that a higher rating should be assigned 
for both the right and left foot cold injury disabilities 
throughout the appeal period.

Under 38 C.F.R. § 4.104, Diagnostic Code 7122, a 20 percent 
rating is warranted where there is arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis).  A 30 
percent evaluation requires arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).

Note (1): separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
Diagnostic Code 7122.

Note (2): each affected part is to be evaluated separately 
and the ratings combined in accordance with 38 C.F.R. § 4.25 
and § 4.26.

From July 29, 2004 to September 6, 2006

In October 2004, the Veteran was afforded a VA examination.  
Subjective complaints included cold sensitivity in both legs 
in the winter months, and numbness in the toes of his left 
foot after standing or working too long.  The examiner 
observed that the skin was darker than the surrounding tissue 
on both lower legs, worse on the left than on the right.  
Edema of a 2+ severity of both legs was also noted, as well 
as thickening of the skin of the pre-tibial areas.  Normal 
sensation to pinprick and vibratory stimulation was found.  
The examiner also noted several areas of punctuate 
superficial ulcerations on the left leg with signs of recent 
bleeding; however, he related the ulcerations to the 
Veteran's varicose veins, which he stated were not service-
related.  There was no arthritis, skin cancer, or disturbance 
of nail growth found.

During this time, the Veteran was also seen for periodic 
treatment of his residuals of cold injury.  However, these 
records do not reveal any symptomatology not accounted for by 
the findings at the October 2004 VA examination, although the 
severity of the Veteran's edema is noted to be 3-4. 

The Board notes that the Veteran suffers from edema, and that 
he has been diagnosed not only with residuals of cold injury, 
but also with varicose veins in both legs.  The medical 
evidence does not specifically address whether the edema is 
related to the Veteran's cold injury or to his vascular 
disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the Veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  However an August 2004 letter from Dr. 
CKC seems to relate the Veteran's lower extremity edema to 
his cold injury.  Thus, the Board attributes the edema to the 
Veteran's service-connected cold injuries.  However, with 
regard to the ulcerations of the Veteran's left leg, the 
Board observes that the October 2004 VA examiner specifically 
indicates that they are due to varicose veins.  Accordingly, 
these ulcerations will not be considered in evaluating the 
severity of the Veteran's service-connected cold injury 
disabilities of the bilateral lower extremities.  

Based on the above, the Board finds that a rating of 30 
percent, but no greater, is warranted for service-connected 
residuals of cold injury of both the right and left lower 
extremities for the period prior to September 6, 2006.  
Specifically, the Veteran experienced sensitivity to cold in 
both extremities and color changes of the skin in both legs, 
and these symptoms were contemplated in the 20 percent 
rating.  The numbness in the Veteran's left toes was also 
considered in the assigned 20 percent rating.  However, the 
Board observes that the edema reported at the October 2004 VA 
examination was 2+ and VA treatment records reflect edema of 
a 3-4 severity.  (The Board notes that edema is commonly 
rated on a scale from 1-4, with 4 being the most severe).  
Thus, even though the other symptoms specifically listed in 
the rating criteria (tissue loss, nail abnormalities, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities) were 
not observed, the Board determines that the severity of the 
Veteran's edema indicates impairment of the Veteran's 
functionality that warrants a 30 percent rating evaluation 
for each lower extremity for the period from July 29, 2004 to 
September 6, 2006.


From September 6, 2006 onward

In a September 2006 VA treatment record, the Veteran was 
noted to have worsening problems with both the right and left 
lower extremities, although the edema was reported to be only 
1-2+.  The Veteran was again afforded a VA examination in May 
2007.  Findings at this examination demonstrated an increase 
in severity of the Veteran's disability of both legs.  
Specifically, in addition to cold sensitivity, the Veteran 
was experiencing arthralgia and numbness in both lower 
extremities, as well as color change, nail fungus and 
impaired sensation in both legs.  Edema was also noted; 
however, the severity was not reported.  Thus, a rating of 30 
percent was assigned by the RO for the period from September 
2006 onward.

The Board observes that the 30 percent rating evaluation is 
the maximum rating available under the assigned Diagnostic 
Code 7122.  Nevertheless, the Board has also considered 
whether the Veteran exhibits symptoms not contemplated under 
the currently assigned diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Court has held that 
it is possible to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes; however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.104, 
Diagnostic Code 7122, Note 1.  

Additionally, the Board has considered whether assignment of 
the Veteran's disabilities to another diagnostic code is 
appropriate.  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the present case, there is no diagnostic code more 
appropriate to the Veteran's symptomatology than Diagnostic 
Code 7122 for residuals of cold injury.  Moreover, the 
Veteran does not exhibit other residuals of cold injury, such 
as Raynaud's syndrome (Diagnostic Code 7117) or 
erythromelalagia (Diagnostic Code 7119).  The Board also 
notes that service connection for the Veteran's varicose 
veins has been denied.  Thus, a separate rating or assignment 
of the disabilities to another diagnostic code is not 
warranted in this case.

Extraschedular ratings

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the Regional Office (RO) or the Board that 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Thun v. Peake, 
22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 
57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2009).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2009).  In the present case, the Board finds no evidence 
that the Veteran's service-connected right or left lower 
extremity residuals of cold injuries present such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board acknowledges that the Board contemplated the Veteran's 
edema in assigning a rating to the Veteran's disability and 
that such symptom is not specifically listed in the rating 
criteria.  However, in considering the edema, the Board has 
assigned an increased rating of 30 percent rating prior to 
September 6, 2006.  As for the period from September 6, 2006 
onward, the edema was much less severe when documented for 
that period; therefore, the Board determines that, although 
the Veteran's symptoms met the rating criteria specifically 
without regard to the edema, referral for an extraschedular 
rating because of the edema was not warranted.  

The Board acknowledges the Veteran's arguments that his 
service-connected residuals of cold injury prevent him from 
working.  This issue is addressed in the Remand portion of 
the Board's decisions.  


Service connection claim

The Veteran contends that he currently suffers from a 
bilateral knee disorder that is related to an in-service knee 
injury.  Thus, he contends that service connection is 
warranted for a bilateral knee disorder.  

Initially, the Board observes that the medical evidence 
demonstrates that the Veteran suffers from a bilateral knee 
disorder.  Specifically, VA treatment records show treatment 
for bilateral knee pain, and X-rays taken at the May 2005 VA 
examination showed the presence of degenerative joint disease 
of both knees.  Thus, the Board concludes that the Veteran 
has met the criterion of a current disability.

A review of the service treatment records shows that the 
Veteran sustained a twisted right knee and received treatment 
in August 1967 and September 1967.  However, his December 
1967 service separation examination fails to note complaint, 
treatment, or diagnosis of a disorder of either knee. 

Additionally, there is no competent evidence demonstrating 
that the Veteran's current bilateral knee disorder is related 
to his in-service right knee injury or other in-service 
event.  First, the Board notes that the medical evidence does 
not show that the degenerative joint disease of either knee 
manifested within one year of service discharge so as to 
warrant service connection on a presumptive basis.  Second, 
the Board observes that the earliest dated complaint with 
regard to the Veteran's knees post-service is an August 2004 
VA mental health record, almost 37 years after service 
discharge.  The lapse in time between service and the first 
complaints and diagnoses weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Moreover, the May 2005 VA examiner opined that the Veteran's 
current right knee pain is less likely than not a result of 
his in-service right knee injury and that his left knee pain 
is not due to his right knee injury.  No additional medical 
evidence addresses the question of etiology of the Veteran's 
bilateral knee disorder.  Thus, the only evidence that the 
Veteran suffers from a bilateral knee disorder that is 
related to his military service is the Veteran's own 
statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence establishing a 
relationship between the Veteran's current bilateral knee 
disorder and a disease, incident, or injury in service, 
service connection must be denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the Board determines that a preponderance 
of the evidence is against a rating in excess of 30 percent 
at any time during the periods on appeal, as well as the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disorder.  Therefore, his claim must be 
denied.


ORDER

An initial rating of 30 percent, but no greater, for service-
connected residuals of cold injury to the right lower 
extremity from July 29, 2004 to September 6, 2006 is granted.

An initial rating in excess of 30 percent for service-
connected residuals of cold injury to the right lower 
extremity from September 6, 2006 onward is denied.

An initial rating of 30 percent, but no greater, for service-
connected residuals of cold injury to the right lower 
extremity from July 29, 2004 to September 6, 2006 is granted.

An initial rating in excess of 30 percent for service-
connected residuals of cold injury to the left lower 
extremity from September 6, 2006 onward is denied.

Service connection for a bilateral knee disorder is denied. 


REMAND

The Veteran contends that he is entitled to a TDIU rating 
based on service-connected disabilities.  Specifically, he 
argues that his service-connected residuals of cold injury to 
the bilateral lower extremities render him unemployable 
because he can only work a few hours each day, experiences 
swelling each day, and that he must recuperate for several 
days to allow the swelling to decrease or risk further 
complications, such as he development of non-healing wounds.  
For the following reasons, the Board determines that a remand 
is required prior to further adjudication of the Veteran's 
claim.

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).  In reaching such 
a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  
Disabilities of both lower extremities, as well as multiple 
disabilities with of common etiology are considered one 
disability.  See 38 C.F.R. §§ 4.16.  The rating evaluation of 
30 percent for each lower extremity combines to equal 60 
percent.  Thus, the Veteran meets the schedular criteria for 
a TDIU rating of having one service-connected disability 
rated at 60 percent. 

However, the Board notes that the Veteran was not afforded a 
VA examination with regard to the TDIU claim.  The VA 
examination from May 2007 did indicate that the Veteran was 
unemployable because of his cold injuries, but there was no 
rationale or explanation provided.  As the Veteran meets the 
schedular criteria for a TDIU rating, an examination is 
necessary to assess whether the Veteran is unable to obtain 
or maintain substantially gainful employment due solely to 
his service-connected disabilities.  Thus, a remand is 
required so that a VA examination may be scheduled that 
addresses the question of TDIU. 

The Board notes that the Court has recently determined that a 
claim of entitlement to TDIU is included within a request for 
an increase in rating when the claimant also submits evidence 
of unemployability due to service-connected disability.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board is 
remanding the TDIU portion of the Veteran's claim for further 
development.

Accordingly, the case is remanded to the RO for the following 
action:

1.	Schedule the Veteran for a VA 
examination to determine the impact of 
his service-connected cold injuries to 
his legs on his employability.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed 
by the examiner.  The examiner must 
elicit from the Veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether 
the Veteran is unable to obtain or 
retain employment due only to his 
service-connected disabilities, 
consistent with his education and 
occupational experience, irrespective 
of age and any nonservice- connected 
disorders.  The examiner is 
specifically reminded that the 
Veteran's varicose veins are not 
service connected, and the opinion 
should related only to the effect of 
the cold injuries on his ability to 
obtain employment.  A complete 
rationale for any opinions expressed 
must be given.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
TDIU claim should be readjudicated, to 
include all evidence received since the 
August 2007 supplemental statement of 
the case.  The Veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


